ROSSMAN, J.,
dissenting.
The majority’s misunderstanding of our responsibility to interpret statutory and constitutional terms has led it to the timorous and erroneous conclusion that this case must be sent back for the taking of evidence.
The parties have presented v. with only two issues:
(1) Do ORS 461.215 and ORS 461.217, which implement the Lottery Commission’s video poker games, violate Article XV, section 4(7) of the Oregon Constitution by having the effect of authorizing casino gambling?
(2) Does ORS 461.546, which directs that video poker revenues be spent for gaming law enforcement and community mental health programs to treat gambling addiction, violate the constitutional requirements that lottery proceeds be directed to the creation of jobs and the promotion of economic development? Or Const, Art XV, §§ 4(3), 4(4)e.
The majority has interjected a third issue, that being whether we can or should decide the issues presented by the parties. Because I conclude that the constitutional questions that plaintiffs present are ripe and ready to be decided as a matter of law, and that they should be decided in plaintiffs’ favor, I would reverse the trial court and enter judgment for plaintiffs.
*744As the majority’s author has so aptly said in Beason v. Harcleroad, 105 Or App 376, 383, 805 P2d 700 (1991), motions for judgment on the pleadings should be allowed only when the pleadings are clear enough “to enable the court to recognize and analyze the dispositive legal issues.” Issues of fact cannot be tried on a motion for judgment on the pleadings. Salem Sand v. City of Salem, 260 Or 630, 636, 492 P2d 271 (1971). There is no contention that here the pleadings are unclear; the dispositive legal issues are well apparent. Yet, for some reason, the majority views what are purely legal issues as questions of fact. One of the most basic concepts of jurisprudence is that it is the court’s duty to determine the meaning of statutory and constitutional provisions, as a matter of law. McPherson v. Employment Division, 285 Or 541, 548, 591 P2d 1381 (1970); Springfield Ed. Ass’n v. Springfield School Dist. No. 19, 290 Or 217, 621 P2d 547 (1980); Monaghan v. School District No. 1, 211 Or 360, 315 P2d 797 (1957). In that capacity, our sole function is to construe the constitution and the challenged statutes and determine whether a conflict exists between them. Entry of judgment on the pleadings in this case is entirely proper.
The first question focuses on the meaning of the term “casinos” as used in Article XV, section 4(7). Plaintiffs contend that the term must be construed to effectuate the remedial purpose of the constitutional provision. They argue:
“At a minimum, ‘casino’ is properly constitutionally defined as: An establishment that offers its patrons a variety of on-premises, interactive gambling activities, specifically including ‘casino’ games, from which the establishment derives substantial income.”
Defendants, on the other hand, appear to read into the term the concept that, to be a casino, the premises on which video poker terminals are located must be devoted primarily to gambling. That, defendants maintain, cannot happen on the OLCC-licensed facilities to which the statutes confine the machines, because those facilities will invariably be dedicated to serving food and drink more than to the statutorily authorized gambling activities.
I am unable to find from where defendants derive their primary-incidental test or their assurance that what the *745statutes authorize necessarily survives that test. The background of the constitutional prohibition suggests that the word “casino” has a more restrictive meaning than defendants ascribe to it.1
The prohibition of casinos was made part of the Constitution through the same 1984 initiative measure that authorized the state-operated lottery and the sale of lottery tickets for it. See Or Const, Art XV, §§ 1, 3, 6. Before the 1984 amendment, Article XV, section 4, prohibited all “Lotteries, and the sale of Lottery tickets.” The amendment prohibited “casinos” without defining them. However, the explanation of the measure in the November, 1984, General Election Voter’s Pamphlet, at page 20, stated that it would prohibit “casino gambling.” Against that background, I agree with plaintiffs that the objective of section 4(7) was remedial, in the sense that it was designed to restrict what the other provisions of the amendment allowed: Certain gambling activities are no longer proscribed, but casino gambling is. That history simply does not support defendants’ apparent understanding that section 4(7) was meant to allow the legislature to authorize or permit facilities that are devoted to gambling to any extent that does not exceed 50 percent.
I reiterate that section 4(7) enjoins the legislature from authorizing casinos, as well as directs it to prohibit them. Defendants and intervenors contend that the statutes are the wrong target, and that plaintiffs should be restricted to challenging any commission rules that, in fact, have the effect of establishing casinos. I think that the opposite is true. The constitutional restriction is a limitation on the legislature and forbids it from authorizing casinos. If the statutes authorize the creation of casinos, they cannot be saved by the fact that the commission’s rules may fail to implement them to the full extent of what they authorize. Because, in my opinion, they authorize the creation of casinos, they are plainly unconstitutional.
*746No party disagrees that the games that ORS 461.215 and ORS 461.217 authorize include “video poker.” Poker is, by statutory definition, a “casino game.” ORS 167.117(3).2 Although the video poker terminals may be excepted from the definition of “gambling devices” under ORS 167.117(6), because they are operated by the Commission, nonetheless, the activity of playing poker on them is casino gambling. In common, everyday plain talk, a casino is a place that offers casino gambling. There is no doubt in my mind that, in passing the 1984 initiative measure, the people of this state intended to prohibit casino gambling. Because video poker is casino gambling, it is prohibited.
Much for these same reasons, I also dissent from the majority’s conclusion that the constitutionality of ORS 461.546 is a question that cannot be decided on the pleadings. Additionally, I conclude that the statute is inconsistent with the constitutional provision that limits use of lottery proceeds for the purpose of creating jobs and furthering economic development. Intervenors contend that the allocations made by ORS 461.546 represent administrative costs, because “[lottery games] can cause social detriment, [and] it is rational to regard amelioration as an administrative activity.” I have no doubt that intervenors’ understanding of the negative social consequences of a state lottery is correct. However, the potential adverse social consequences represent indirect costs that may or may not make it necessary to increase expenditures on law enforcement and mental health treatment. Those expenditures have nothing to do with the implementation of the lottery games themselves and therefore cannot be construed as administrative expenses.
Because the costs relating to the enforcement of gaming laws and providing mental health care are not administrative, the allocation of lottery revenues to them is permissible only if it promotes “the purpose of creating jobs and furthering economic development.” Or Const, Art XV, §§ *7474(3), 4(4)(e). Defendants contend that the use of revenues for law enforcement and addiction programs will create jobs and promote economic development. Those potential benefits reflect only a hope for secondary impacts of the spending authorized by ORS 461.546. In my view, lottery proceeds must be allocated to programs that have as their direct and primary purpose the creation of jobs and economic development. Accordingly, I would conclude that ORS 461.546 is unconstitutional. All of the evidentiary hearings in the world won’t make that question any clearer than it already is.
In sum, this is a straightforward, facial challenge to the statutes. It presents “plain talk” issues that can be decided by “plain talk.” As the Supreme Court has said, the requirement that the courts give effect to an enactment is doubly applicable when the law in question is a constitutional amendment adopted by the voters. Northwest Natural Gas Co. v. Frank, 293 Or 374, 381, 648 P2d 1284 (1982). By Article XV, section 4, the voters of this state created the state lottery as a revenue generating device. At the same time, through section 4(7), they placed limits on the use of that device: no casino gambling. Additionally, they chose to limit the application of proceeds of the lottery to the creation of jobs and economic development. Art XV, § 4(3). The challenged statutes directly confront those limitations. There is no good reason to delay our inevitable decision on that point. This court is capable of agonizing long and hard over the meaning of statutory terms when necessary. I see no purpose in avoiding that responsibility in this case. We should move forward and decide this case now, and, in my judgment, that means reversing the trial court and entering judgment for plaintiffs.
Edmonds, J., joins in this dissent.

 Ironically, in the face of section 4(7), defendants’ argument would treat the term “casinos” less restrictively than does the Nevada Gaming Commission. That commission’s Regulation 1.065 defines “casino” as any “room or rooms wherein gaming is conducted and includes any bar, cocktail lounge or other facilities housed therein as well as the area occupied by the games.”


 167.117(3) provides:
“ ‘Casino game’ means any of the traditional gambling-based games commonly known as dice, faro, monte, roulette, fan-tan, twenty-one, blackjack, Texas hold-’em, seven-and-a-half, big injun, klondike, craps, poker, chuck-a-luck, Chinese chuck-a-luck (dai shu), wheel of fortune, chemin de fer, baccarat, pai gow, beat the baker, panquinqui, red dog, acey ducey, slot machine, or any other gambling-based game similar in form or content.” (Emphasis supplied.)